AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT Co
                                                                                                            DECO! 2019
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN AC
                                                                     (For Revocation of Probation or Supe
                               V.                                    (For Offenses Committed On or After November I, 1987)
               JUSTUS AARON HA YES (3)
                      aka Peezo                                         Case Number:         3:13-CR-01773-JLS

                                                                     Carolyn L Oliver
                                                                     Defendant's Attorney.
REGISTRATION NO.               40360298
•·
THE DEFENDANT:
~ admitted guilt to violation ofallegation(s) No.           I

D    was found guilty in violation ofallegation(s) No.
                                                          ------------ after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

                                 Unlawful possession of controlled substance




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of I 984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     November 26, 20 J 9
                                                                     Date of Imposition of Sentence



                                                                       ON. JANIS L.          MMARTINO
                                                                         ITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                rusrus AARON HAYES (3)                                                  Judgment - Page 2 of 2
CASE NUMBER:              3: 13-CR-01773-JLS

                                                 IMPRISONMENT
 The defendant is hereby committed to tbe custody oftbe United States Bureau of Prisons to be imprisoned for a term of:
    II MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to tbe United States Marshal for this district:
       •   at
                ---------                A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •    Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , witb a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:13-CR-01773-JLS
